Citation Nr: 1626547	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for anemia, to include as secondary to service-connected multiple myeloma, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1969.  He died in October 2014.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the case was subsequently transferred to the RO in Philadelphia, Pennsylvania.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge before his death.  However, the appellant withdrew the hearing request in October 2015.  Therefore, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(e) (2015).

In an October 2015 rating decision, the Decision Review Officer (DRO) granted the appellant's claims for accrued benefits for service connection for multiple myeloma; type II diabetes mellitus with diabetic retinopathy, erectile dysfunction, and diabetic plaques; nephropathy; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and posttraumatic stress disorder (PTSD).  In addition, the DRO granted service connection for the cause of the Veteran's death; granted accrued benefits for special monthly compensation based on being housebound; and granted basic eligibility to Dependents' Education Assistance.  Therefore, those issues are no longer on appeal.  The Board finds that the above-stated issue is the only matter before the Board, and no further consideration of the other issues is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the appellant's case.  A review of the documents in the Virtual VA file reveals VA treatment notes and the appellant's request for substitution following the Veteran's death.



FINDINGS OF FACT

1.  At the time of the Veteran's death in October 2014, there was a pending claim for service connection for anemia that was not finally adjudicated. 
 
2.  Based on the evidence of record at the time of his death, the evidence is at least in equipoise as to whether the Veteran had anemia that was related to his service-connected multiple myeloma.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, an accrued benefit for service connection for anemia, to include as proximately due or the result of service-connected multiple myeloma, is warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee (such as a surviving spouse) was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid. 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2015); Ralston v. West, 13 Vet. App. 108, 113 (1999). 

Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  A claim for death pension, compensation, or dependency and indemnity compensation (DIC) by a surviving spouse is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.152(b).  In this case, the appellant filed a December 2014 Application for DIC and Accrued Benefits (VA Form 21-534) within two months of the Veteran's death.  Thus, the claim for accrued benefits was filed in a timely fashion. 

As noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death. 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death. 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the RO, with the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier. 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104. 

A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been "finally adjudicated" by VA on or before the date of death. 38 C.F.R. § 3.1000(d)(5). See also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a Veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the Veteran's death); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased Veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death. 38 C.F.R. § 3.1000(d)(5). 

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits. See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued benefits filed by a spouse is separate from the claim for service connection filed by the Veteran prior to his death, the accrued benefits claim is derivative of the Veteran's claim and his spouse takes the Veteran's claim as it stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In short, for an appellant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The appellant contends that the Veteran's anemia was caused by his service-connected multiple myeloma.  Thus, she believes that she should be awarded accrued benefits on the basis that the Veteran's anemia should have been service-connected on a secondary basis.

At the outset, the Board will consider the threshold issue of whether the Veteran had a service connection claim for anemia pending at the time of the his death in October 2014.  In this regard, a review of the claims folder shows that, in December 2008, the Veteran filed a claim for service connection for anemia.  In a January 2010 rating decision, the RO denied the Veteran's claim for service connection for anemia.  The Veteran appealed the decision in November 2010.  In September 2013, the RO issued a statement of the case, and in October 2013, the Veteran submitted a substantive appeal.  In an October 2013 statement, the Veteran contended that his anemia was caused by multiple myeloma.  Unfortunately, the Veteran died in October 2014.  Thus, the Veteran had a "pending" claim that had not been finally adjudicated by VA on or before the date of death. 38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.  The January 2010 rating decision was not yet final at the time of the Veteran's death in October 2014.  As such, a claim for service connection for anemia, to include as secondary to multiple myeloma, was still "pending" at death. See again Taylor, 21 Vet. App. At 129 (where a Veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the Veteran's death).  The Board will therefore adjudicate the pending service connection claim for anemia for purposes of accrued benefits. 

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board concludes that the appellant is entitled to service connection for anemia for purposes of accrued benefits.   In a July 2014 VA treatment note, a VA gastroenterologist diagnosed "anemia thrombocytopenia leukopenia [multiple myeloma]/Hypersplenism."  A July 2014 VA discharge note included a diagnosis of pancytopenia, likely due to hypersplenism.  

Based on the foregoing, the Board finds that that the evidence is at least in equipoise as to whether the Veteran had anemia that was related to his service-connected multiple myeloma.  Accordingly, applying the benefit of the doubt, the Board finds that service connection is warranted for anemia, for purposes of accrued benefits.  U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 518; Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for anemia for accrued benefits purposes is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


